Appeal from an order of the Supreme Court, Erie County (Patrick H. *1618NeMoyer, J.), entered December 4, 2014. The order, insofar as appealed from, granted in part the motion of defendant to set aside a verdict and ordered a new trial on damages to the dwelling and additional living expenses unless plaintiff stipulates to damages of $43,000 and $11,669.60, respectively.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]).
Present—Smith, J.P., Peradotto, Curran and Scudder, JJ.